FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 22, 2022

                                    No. 04-22-00210-CV

                                       Lawrence LAU,
                                         Appellant

                                              v.

                            BREAKAWAY PRACTICE, LLC,
                                    Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-07115
                          Honorable Tina Torres, Judge Presiding


                                       ORDER

       On June 6, 2022, Mr. Anthony L. Vitullo filed a “Motion to Withdraw” as counsel in this
appeal. We GRANT the motion.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court